Title: To Thomas Jefferson from William Henry Harrison, 18 October 1808
From: Harrison, William Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Vincennes 18th. Octr. 1808.
                  
                  The term for which General Gibson was last appointed expires in the Course of next month— He is far from being a very expert Secretary but he is a very honest man which is much better & I am persuaded that his reappointment would be acceptable to a great majority of the people, it would be entirely so to. 
                  Dear Sir Your Sincerly devoted Hum Servt.
                  
                     Willm H Harrison 
                     
                  
               